DETAILED ACTION
Status of Claims:  
Claims 1-5, 7-9, 11-17 and 19-20 are pending.
Claim 1 is amended.
Claim 10 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Dec. 17, 2020 and Jan. 8, 2021 have been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new ground of rejection is made for claim 1 in view of Ryall (US 4,863,606 A) and of Eccles (US 6,280,637 B1), which teach the new limitations of claim 1 directed to an anode and cathode pair in the second zone.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryall (US 4,863,606 A) in view of Eccles (US 6,280,637 B1).

Regarding claim 1, Ryall teaches an apparatus for treating wastewater (see Fig. 1) comprising: 
a first zone adapted for receiving a first liquid stream and comprising a first bioreaction zone (a second chamber 14 receives liquid from the first chamber 12) (see col. 7, lines 25-27), wherein the first bioreaction zone is configured with one or more first structures for retaining or facilitating growth of 
a second zone for receiving the treated wastewater from the first zone (water from the second chamber 14 flows into the third chamber 16) (see col. 5, lines 24-25), said second zone comprising a second bioreaction zone comprising a plurality of second structures configured to anaerobically facilitate growth of one or more second biological microbes (floating media 42) (see col. 5, lines 42-44), and means for mixing contents of the second zone (a plurality of circulators 30 which continually circulate the water in this chamber) (see col. 5, lines 40-42) (per instant Specification , para. 0021: “means for mixing contents of the second zone” is interpreted under 35 U.S.C. 112(f) to include a liquid recirculation flow structure or gas mixer, and equivalents thereof),
wherein said plurality of second structures are for further treating the wastewater and at least converting the VFAs into methane (these limitations are an intended use which does not patentably distinguish the claimed invention from the prior art and, the prior art discloses digestion of fats and oils in the first zone and generation of methane in the second zone and therefore converting the VFAs into methane appears to be disclosed) (see Ryall, col. 7, lines 56-59).
Ryall further teaches wherein a first liquid stream is a mixed stream comprising previously treated wastewater from a second zone and the previously treated wastewater facilitates direct transport and passage of the one or more microbes in the second zone from the second zone to a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first liquid stream received at the first zone (chamber 14) of Ryall to include the previously treated wastewater and bacterial matter from the second zone (chamber 16) of Ryall as is configured in chamber 18 of Ryall because such a recirculation of previously treated water to be mixed with an upstream feed is known in the art and achieves predictable results to provide further anaerobic treatment for any undigested organic matter.
Ryall does not explicitly teach wherein said plurality of second structures comprise a pair of electrodes comprising both an anode and a cathode.
Eccles teaches an apparatus for treating wastewater (a tank 41) (see Fig. 3) comprising: a zone for receiving a liquid to be treated, said zone comprising a bioreaction zone comprising a plurality of second structures configured to anaerobically facilitate growth of one or more biological microbes, wherein said plurality of second structures comprise a pair of electrodes comprising both an anode and a cathode (the anaerobic chamber of tank 41 receives biodegradable liquid effluent waste and has a cathode 45 and a corresponding anode 46; the electrolytic digester breaks down the long chain fats which will normally retard the main anaerobic digestion process, and therefore allow the AD process to proceed) (see col. 4, lines 30-35, 39-42 and 48-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anaerobic second zone of Ryall (chamber 16) to include the pair of electrodes taught by 

Regarding claim 2, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 wherein the first and second zone are configured in the same vessel (the chambers 14 and 16 are depicted to be in the same vessel with a stilling curtain 40 which separates the second chamber 14 from the third chamber 16) (see Ryall, Fig. 1; col. 5, lines 36-38).

Regarding claim 3, Ryall, as modified by Eccles, teaches the apparatus as in claim 1.
Ryall, as previously modified by Eccles, does not explicitly teach wherein the first and second zones are configured in different vessels.
Ryall further teaches that its chambers may be separated by a substantial distance (see col. 8, lines 19-22), which suggests chambers are in different vessels; and that the liquid flow from the chamber 14 to the chamber 16 may be by a pipe (see Fig. 2), which would enable the chambers to be in different vessels.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second zones of Ryall to be configured in different vessels as further taught by Ryall because such a configuration of the chambers is contemplated by Ryall and achievable by a fluid conduit structure disclosed by Ryall, and thus the modification achieves predictable results for the second zone to receive treated wastewater from the first zone.

Regarding claim 4, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 further comprising means for mixing or fluidizing biomass or dynamic media structures in the first zone, where “means for mixing or fluidizing … in the first zone” is interpreted under 35 U.S.C. 112(f) to include a 

Regarding claim 5, Ryall, as modified by Eccles, teaches the apparatus as in claim 4 wherein the means for mixing or fluidizing in the first zone comprises means selected from the group comprising a mechanical mixer, liquid recirculation mixer, or gas mixer (circulators 30 which stir the water within the chambers) (see Ryall, Abstract).

Regarding claim 7, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 wherein the means for mixing contents of the second zone comprises a liquid recirculation flow structure or a gas mixer (circulators 30 which stir the water within the chambers; water is introduced into the inlet of the inductor 34 of the circulator 30 and drawing upward and out of its outlet 34a) (see Ryall, Abstract; col. 4, lines 25-27; Fig. 3).

Regarding claim 8, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 further comprising a manifold operable to distribute or collect fluid at the top of the first zone or at the bottom of the first zone (the circulators 30 are depicted to be arranged in a manifold and distribute fluid at the top of the chamber 14) (see Ryall, Fig. 1 and 3).

Regarding claim 9, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 further comprising a manifold operable to distribute or collect fluid at the top of the second zone or at the bottom of the second zone (the circulators 30 are depicted to be arranged in a manifold and distribute fluid at the top of the chamber 14) (see Ryall, Fig. 1 and 3).

Regarding claim 11, Ryall, as modified by Eccles, teaches the apparatus as in claim 1, wherein the one or more first structures comprises a suspended growth retention structure or fixed-film structure (the media 42 may be used in the first anaerobic chamber 14) (see Ryall, col. 2, lines 55-56).

Regarding claim 12, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 wherein the first zone further comprises a compartment configured to receive the treated wastewater exiting the first structures for the direct transport to the second zone (lamellae chamber 36) (see Ryall, Fig. 1-2).

Regarding claim 13, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 further comprising a manifold (the circulators 30 are depicted to be arranged in a manifold in the chamber 14) (see Ryall, Fig. 1) for receiving a biogas stream for mixing and stripping organic growth from one or both of the first or second structures (these limitations are an intended use which does not patentably distinguish the claimed invention from the prior art; however, the Ryall circulator 30 has an inlet 33 in communication with a gas stream and the circulator 30 is disclosed to move the media 42 constantly to trim back the bacterial matter growing on the media) (see Ryall, Fig. 3 and col. 9, lines 1-3).

Regarding claim 14, Ryall, as modified by Eccles, teaches the apparatus as in claim 1, wherein the second zone is configured downstream from the first zone (the chamber 16 is downstream from the chamber 14) (see Ryall, Fig. 1).

Regarding claim 15, Ryall, as modified by Eccles, teaches the apparatus as in claim 1, wherein the plurality of second structures comprise a plurality of electrodes (see Eccles, Fig. 3, the cathode 45 

Regarding claim 16, Ryall, as modified by Eccles, teaches the apparatus as in claim 1, wherein the plurality of second structures are vertically arranged (electrodes are arranged horizontally, vertically or at an angle) (see Eccles, col. 5, lines 19-21).

Regarding claim 17, Ryall, as modified by Eccles, teaches the apparatus as in claim 1, wherein the plurality of second structures comprise a porous mesh (an anode 47 is suitably of an open mesh type structure; a plurality of electrode pairs are provided) (see Eccles, col. 4, lines 46-47 and col. 5, lines 11-12).

Regarding claim 19, Ryall, as modified by Eccles, teaches the apparatus as in claim 1 further comprises one or more guidepieces for retaining one or more second structures of the plurality of second structures (“guidepiece for retaining” is broadly interpreted to mean any element which retains another element in a particular arrangement; the cathode 46 and the anode 47 of Eccles appear to be retained in their respective positions in Fig. 3; Eccles, col. 2, lines 19-22 and col. 4, line 52: the electrodes of each electrode pair is to be spaced apart, and arranged in parallel and/or horizontally, vertically or at an angle, which inherently requires a guidepiece because the electrodes would otherwise continuously shift from these arrangements due to the stirrer 43 of Fig. 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryall (US 4,863,606 A) and Eccles (US 6,280,637 B1) as applied to claims 1 and 19 above, and further in view of Silver et al. (US 2015/0147593 A1, as cited in the IDS). 

Regarding claim 20, Ryall, as modified by Eccles, teaches the apparatus as in claim 19.
Ryall, as modified by Eccles, does not explicitly teach wherein one or more of the guidepieces comprises additional structure configured to retain and remove one or more of the second structures.
Silver teaches a plurality of structures configured to facilitate growth of one or more biological microbes, wherein said plurality of structures comprise a pair of electrodes comprising both an anode and a cathode (electrodes, such as anode and cathodes, both or individually coated in bio-films) (see para. 0007 and 0114); one or more guidepieces for retaining one or more second structures of the plurality of second structures, wherein one or more of the guidepieces comprises additional structure configured to retain and remove one or more of the second structures (Fig. 1, para. 0118: frames 101 for a planar electrode 100 and a mechanism 104 or 105 to join abutting electrodes, assemblies may also be held together using clips, fasteners, ties, wraps or other means; Fig. 2, para. 0127: H-channel 204, 207 or 212 and, respectively, frame 201, frame 206 or frame components 211; Fig. 4, para. 0128-0129: an electrode rack 401 which includes one or more securing mechanisms such as slotted groove(s) or fasteners).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the guidepiece in the second zone of Ryall with the guidepiece and additional retaining structures taught by Silver because the guidepiece structures of Silver provide support and structure to the electrodes and allow for easy insertion and removal of the electrodes with minimal labor (see Silver, para. 0112-0113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 11, 2021